                                                                          nI ,:-!:;, (• n ,' T'I:·~- ···::;:-·-··
                                                                           l I
                                                                                    i
                                                                                 .....,,L;   .,I    •   l._),l.)' .. ~   ,.
                                                                           (;
                                                                           lt    C'\f• ,--                 ;r1~~•1\. 1-~      \
                                                                          I .· L'U<.                       .LCJ ~         l
                                                                          i;

UNITED STATES DISTRICT COURT                                              iIf LECTR.ONt:~ALLY FlT;ED
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
IN RE: ENFORCEMENT OF PHILIPPINE
                                                                          !i.,· . FllJ. ,          _,,, -••-,,-    "'' •~ ,_,_,,,w-.
                                                                                                                       ,.,.,.,.,,
                                                                                                                                       _J~1~Li_
                                                                                                                                  ........
                                                                                                                                  ,. .,,,-,, -~- . -
                                                                                                                                             , ,,.
                                                                                                                                                       ,_
                                                                                                                                                            - • ,.,.,., , _ _
                                                                                                                                                            ,-


FORFEITURE JUDGMENT AGAINST ALL                                    ORDER
ASSETS OF ARELMA, S.A. etc.                                        19 Misc. 412 (LAK) (GWG)
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

       After consultation with the parties, the following scheduling order is adopted by the
Court pursuant to Rule 16 of the Federal Rules of Civil Procedure:

1.      All requests for documents and interrogatories shall be served by January 17, 2020.

2.      All non-expert discovery shall be commenced in time to be completed by May 15, 2020.

3.      Disclosure of expert evidence as required by Rule 26(a)(2)(A), (B) or (C), and Rule 44.1,
        including the identities and reports of experts, if any, will be made by May 15, 2020.

        The disclosure of expert evidence intended by a party solely to contradict or rebut expert
        evidence on the same subject matter disclosed by the opposing party shall be made by
        May 29, 2020.

4.      Depositions of experts shall be completed by June 12, 2020.

5.      Any request for permission to file a summary judgment motion shall be filed by June 12,
        2020.

6.      All discovery (including requests for admission and any applications to the Court with
        respect to the conduct of discovery) must be initiated in time to be concluded by the
        deadline for all discovery. Any application for an extension of the time limitations herein
        must be made as soon as the cause for the extension becomes known to the party making
        the application and in accordance with this Court's Individual Practices. Any application
        not in compliance with this paragraph will be denied. To the extent a party expects to
        produce electronically stored information, the parties shall promptly discuss the protocols
        for the search and review of such material.

7.      All applications to the Court must comply with this Court's Individual Practices, which
        are available through the Clerk's Office or at:
        https://nysd.uscourts.gov/hon-gabriel-w-gorenstein. Discovery applications --
        that is, any application or motion pursuant to Rules 26 through 37 or 45 -- not
        only must comply with ,i 2.A. of the Court's Individual Practices but also must be
        made promptly after the cause for such an application arises. In addition, absent
        extraordinary circumstances no such application will be considered if made later
        than 30 days prior to the close of discovery. Untimely applications will be
        denied.
SO ORDERED.

Dated: New York, New York
       December 2, 2019




                                                      EIN
                            United States Magistrate Judge
